       Case: 1:17-md-02804 Doc #: 3823-4 Filed: 08/10/21 1 of 4. PageID #: 516389

                                                                                                   August 9, 2021


       Description of Mathematical Model for the Allocation of the Contingency Fee Funds
                   Distributor Settlement Agreement and Janssen Settlement Agreement

This document describes the Mathematical Model for allocation of the Contingency Fee Fund
described in Exhibit R (Agreement of Attorney’s Fees, Expenses and Costs) to the Distributor
Settlement Agreement and the Janssen Settlement Agreement, respectively. 1 Awards of fees from
the Contingency Fee Funds shall be available to Attorneys with Qualifying Representations of
Participating Litigating Subdivisions eligible to receive an allocation under the corresponding
agreements. 2 A Fee Panel shall oversee the application of the Model and resolve any questions or
disputes concerning the eligibility of a counsel to participate. The Panel is empowered to hear
disputes concerning and ensure the accuracy of the mathematical calculations.

In general terms, allocation of the Contingency Fee Fund shall be made by (1) determining the
amount of the Settlement Fund that is attributable to each Litigating Subdivision; (2) making
certain adjustments to these amounts based on when the Subdivision filed suit and the terms of the
applicable fee contract; and (3) dividing the Contingency Fee Fund proportionately among counsel
for each Participating Litigating Subdivision based on the amounts calculated in subpart 2.

Each Settling Defendant is responsible only for its own share of payments. 3 In other words, to
collect a fee award from the Contingency Fee Fund against a Settling Defendant, the Participating
Litigating Subdivision must have named the Settling Defendant in its lawsuit. The total amount
of the Contingency Fee Fund in the Distributor Settlement Agreement is $516,923,077. 4
Amerisource’s share is $160,246,153.97 (31.0%), Cardinal’s share is $159,729,230.89 (30.9%),
and McKesson’s share is $196,947,692.46 (38.1%). The total amount of the Contingency Fee
Fund in the Janssen Settlement Agreement is $123,076,923. 5

More specifically, allocation of each Settling Defendant’s share of the corresponding Contingency
Fee Fund shall be made according to the following steps. These steps must be performed
separately for each Settlement Agreement, and each Defendant is responsible for paying only its
share of the Contingency Fee Fund. These calculations are made only for purpose of determining
the percentage share of the Contingency Fee Fund that Attorneys for each Participating Litigating
Subdivision should receive, not for determining the dollar amount each Subdivision will receive.




1
    See Distributor Settlement Agreement, Exhibit R § II.B.3; Janssen Settlement Agreement, Exhibit R § II.B.3.
2
    Distributor Settlement Agreement, Exhibit R § II.B.3; Janssen Settlement Agreement, Exhibit R § II.B.3
3
    Distributor Settlement Agreement, Exhibit R § II.A.5.
4
    Distributor Settlement Agreement, Exhibit R § II.D.1.
5
    Janssen Settlement Agreement, Exhibit R § II.D.1.

                                                            1
Case: 1:17-md-02804 Doc #: 3823-4 Filed: 08/10/21 2 of 4. PageID #: 516390

                                                                              August 9, 2021

(1) For each Settling State, attribute 50% of the settlement funds for that State to its
    Subdivisions according to the Subdivision Allocation Percentage in Exhibit G to the
    Distributor Settlement Agreement or Janssen Settlement Agreement, as appropriate.

   Illustrative example for the Distributor Agreement:

       •   Assume that State A is allocated 1.00000% of the $18,554,013,691.11
           Restitution/Abatement amount [see Exhibit M of the Agreement].

       •   50% of the 1% share allocated to State A is $92,770,068.46.

       •   Assume that, per Exhibit G of the Agreement, the Subdivision
           Allocation Percentage for City B in State A is 1.00000000%.

       •   For purposes of determining its counsel’s share of the Contingency
           Fee Fund, City B is attributed 1.00000000% of $92,770,068.46, or
           $927,700.68.


(2) Adjust the amounts in paragraph 1 as follows:

       a. Upward Adjustment for Early Filers. Increase the amount calculated in paragraph
          1 above by 10% for any Litigating Subdivision that named the defendant(s) in a
          suit before December 5, 2017, the date the National Prescription Opiate Litigation
          MDL was formed. This adjustment must be done individually for each defendant.
          If the Litigating Subdivision did not name a Settling Defendant in a suit before
          January 1, 2021, then fees from the Contingency Fee Fund for that defendant will
          not be awarded to Attorneys with otherwise Qualifying Representations of that
          Participating Litigating Subdivision.

           Illustrative Example:
              •   Assume City C is attributed $1,000,000 under paragraph 1
                  above.
              •   If City C named the defendant(s) before 12/5/2017,                      the
                  attributed amount would be adjusted to $1,100,000.


       b. Determine Amount Due under Contingency Fee Contract. Determine the amount
          that would be due to Attorneys with Qualifying Representations of each
          Participating Litigating Subdivision under the terms of the applicable fee contract
          if the Participating Litigating Subdivision were to receive the amount calculated in
          paragraph 2.a. This amount can be referred to as the Contingency Fee Assumption.

           Illustrative Example:
           Continuing the example given in paragraph 2.a, if Attorneys have a
           20% contingency fee contract with City C for the relevant
           litigation, the amount calculated in this step would be 20% of
           $1,100,000, or $220,000.




                                            2
    Case: 1:17-md-02804 Doc #: 3823-4 Filed: 08/10/21 3 of 4. PageID #: 516391

                                                                                                       August 9, 2021

         In the next step, the Contingency Fee Assumption is used to determine the percentage share
         of the Contingency Fee Fund due to Attorneys for each Participating Litigating
         Subdivision.

    (3) Divide the Contingency Fee Fund proportionately among Attorneys for each Participating
        Litigating Subdivision in two ways:

              a. National Fee Pool Calculation. Determine each Litigating Subdivision’s
                 percentage share of all amounts due under contingency fee contracts nationwide by
                 dividing the Contingency Fee Assumption calculated for each Subdivision in
                 paragraph 2.b by the sum of all Contingency Fee Assumptions. Then multiply that
                 percentage by the Contingency Fee Fund to figure each Subdivision’s dollar share
                 of the Contingency Fee Fund (but only for Settling Defendants the Subdivision
                 timely named in a lawsuit). 6

                  Illustrative example for Distributor Settlement Agreement:
                       •    $220,000 [from para. 2.b] ÷ $1,800,000,000 [total amount owed
                            under contingency fee contracts nationwide] = 0.012222%7
                       •    0.012222% *            $516,923,077.32            [Contingency           Fee      Fund]      =
                            $63,179.49


              b. Separate State Fee Pools Calculation. Determine each Litigating Subdivision’s
                 percentage share of all amounts due under contingency fee contracts statewide by
                 dividing the Contingency Fee Assumption calculated for each Subdivision in
                 paragraph 2.b by the sum of all Contingency Fee Assumptions in the same State.
                 Then multiply that percentage by the portion of the Contingency Fee Fund that
                 corresponds to that State’s Overall Allocation Percentage, shown in Exhibit F of
                 the relevant Settlement Agreement, to figure each Subdivision’s dollar share of the
                 Contingency Fee Fund (but only for Settling Defendants the Subdivision timely
                 named in a lawsuit).

                  Illustrative example for Distributor Settlement Agreement:
                       •    1% * $516,923,077.32 = $5,169,230.77 [amount                                       of     the
                            Contingency Fee Fund corresponding to State A]
                       •    Assume a total of $17,600,000 is owed under contingency fee
                            contracts for State A.


6
 Because a few Litigating Subdivisions named only one or two of the Distributors in a lawsuit before January 1, 2021,
each Subdivision’s share of the Contingency Fee Fund is slightly different for each distributor. Therefore, under the
Distributor Settlement Agreement, the calculations described in this step need to be made separately for each Settling
Defendant. It is shown in a single calculation here for ease of illustration only.
7
  In this example, $1.8 billion is the amount theoretically owed under all contingency fee contracts for litigation against
distributors as calculated in paragraph 2.b. This amount is illustrative only; the actual amount will not be known until
all litigating subdivisions are identified and the terms of all of their contingency fee contracts are collected.

                                                            3
    Case: 1:17-md-02804 Doc #: 3823-4 Filed: 08/10/21 4 of 4. PageID #: 516392

                                                                                                     August 9, 2021

                       •   $220,000 [from para. 2.b] ÷ $17,600,000 = 1.25%
                       •   1.25% * $5,169,230.77 = $64,615.38


         The award of fees to Attorneys with Qualifying Representations of Participating Litigating
         Subdivisions will be the average of the final amounts calculated in paragraphs 3.a and 3.b
         above. 8

         Paragraph 3.a represents allocation based on a proportional share of a National Fee Pool,
         while paragraph 3.b represents allocation based on a proportional share of the Separate
         State Fee Pools. In other words, for the National Fee Pool described above in paragraph
         3.a, the contingency fee contract rate is compared to all other contingency fee contract rates
         in the nation. For the Separate State Fee Pools described above in paragraph 3.b, the
         contingency fee contract terms are compared to the other contingency fee contract terms in
         that same State. The National Fee Pool and the Separate State Fee Pools are given equal
         weighting. This is illustrated below.




         Using the first methodology, Attorneys for two Subdivisions in different States with the
         same amount calculated under paragraph 2.b would be assigned the same amount under
         paragraph 3.a. Using the second methodology, Attorneys for the same two Subdivisions
         would be assigned different amounts under paragraph 3.b because they are in different
         States. Specifically, the Subdivision in the State with a smaller proportion of Participating
         Litigating Subdivisions would be allocated more than the Subdivision in the State with a
         greater proportion of Participating Litigating Subdivisions.



8
  The model also enforces a maximum fee award of 20% of the amount calculated in 2.b. This rule is designed to
prevent windfalls by addressing over-allocation in a small number of states with relatively few Litigating Subdivisions.
An estimated 97% of Qualifying Representations are not impacted this rule. The description in this document of the
Mathematical Model is by necessity an abstraction; the precise contours of the calculations are defined in the model
itself.

                                                           4
